Citation Nr: 1235874	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hernia disability, as a result of radical retro pubic prostatectomy performed at a VA medical facility on January 15, 2004.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for bladder disability, including residual incontinence, as a result of radical retro pubic prostatectomy performed at a VA medical facility on January 15, 2004.

3.  Entitlement to service connection for a hernia disability.

4.  Entitlement to service connection for a bladder disability,


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to July 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO in Cleveland, Ohio, inter alia, denied service connection for a hernia disability and loss of bladder control.  In August 2008, the Veteran filed a notice of disagreement.  A statement of the case was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In his substantive appeal, it appears that the Veteran clarified that he was seeking compensation for a hernia disability and loss of bladder control pursuant to section 1151, and the RO denied such in an April 2009 rating decision).  Thereafter, the RO continued the appeal of these matters as claims for section 1151 compensation benefits. 

During the pendency of the appeal, the Veteran's claims file was transferred to the 
jurisdiction of the RO in Roanoke, Virginia, which certified the appeal to the Board.

In accordance with his request, in August 2011, the appellant was scheduled for a Board hearing before a Veterans Law Judge in Washington, DC..  According to a September 2011 statement from his representative, the Veteran was unable to attend his hearing due to a family illness, and he did not wish to reschedule.
 
In October 2011, a Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In November 2011, the Board denied service connection for prostate cancer and remanded the hernia disability and loss of bladder control claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After completing the requested action, the AMC continued to deny these claims (as reflected in an August 2012 supplemental statement of the case), and returned these matters to the Board for further appellate consideration.

For reasons expressed above and below, the Board has recharacterized the appeal as encompassing all four matters set forth on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals that a number of these documents are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  Such evidence was considered by the AMC in its preparation of the August 2012 supplemental statement of the case. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran does not have a current hernia disability. 

3.  The Veteran sustained urinary incontinence as a result of January 2004 radical retro pubic prostatectomy at a VA medical facility, which has been medically identified as a foreseeable risk of such surgery.

4.  The only competent, probative medical opinion to address the question of whether the Veteran's bladder disability resulting from the January 2004 surgery was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment, weighs against the claim.

5.  The Veteran has not actually asserted, and the evidence does not a establish, the existence of a medical relationship between any current bladder disability and military service.

6.  As service connection for prostate cancer has not been established, there is no legal basis for an award of secondary service connection for a bladder disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a hernia disability resulting from January 2004 radical retro pubic prostatectomy at a VA medical facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2011).

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a bladder disability resulting from January 2004 radical retro pubic prostatectomy at a VA medical facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2011).

3.  The criteria for service connection for a hernia disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).

4.  The criteria for service connection for a bladder disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate claims for direct and secondary service connection, while letters from November 2008 and November 2011 provided this notice with respect to entitlement to compensation benefits under 38 U.S.C.A. § 1151.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The April 2008 rating decision reflects the initial adjudication of the claims.  Hence, the February 2008 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The Board further notes that if Section § 1151 compensation is awarded, the underlying disability is treated in the same manner as if service connected.  As such, to whatever extent the notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-pertinent to the five elements of a claim for service connection, to include disability rating and effective date-are applicable to these claims, the appellant was provided such notice in the February 2008, November 2008, and November 2011 letters.

After issuance of the November 2008 letter, and opportunity for the Veteran to respond, the April 2009 rating decision reflects readjudication of the claims, based on the 38 U.S.C.A. § 1151 theory of entitlement, while the August 2012 supplemental statement of the case reflects readjudication of the claims following issuance of the November 2011 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of these letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and by his representative, on his behalf.  In particular, the Board notes that the Veteran has been afforded adequate VA examinations in February 2012 and August 2012, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to decide his claims.

The Veteran has not identified any additional records that are relevant to his claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with either matter herein decided, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice by the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).  

Here, the Veteran seeks Section 1151 compensation for a bladder disability, to include urinary incontinence, and for a hernia disability, each as a result of radical retro pubic prostatectomy performed at a VA medical facility on January 15, 2004.  The record reflects that a diagnosis of prostate cancer was confirmed in an October 2003 biopsy.  

In January 2004, the Veteran underwent radical prostatectomy at the VA Medical Center (VAMC) in Richmond, Virginia.  The record contains a "Request for Administration of Anesthesia and Performance of Operations, Procedures and Transfusions" that was signed by the Veteran in January 2004.  On this record, the Veteran acknowledged, among other things, that "the associated risks and benefits involved, and possible complications have been fully explained to me."  

VA and private medical records following the surgery reflect that the Veteran has suffered from severe post-operative urinary incontinence.  Several VA medical records, including a record from October 2008, notes that the Veteran has chronic incontinence issues related to prostate surgery.  In addition, VA outpatient treatment records document a hiatal hernia diagnosis.

With respect to the claimed residual disabilities, the Veteran contends that he was not fully informed about the risks involved with the prostatectomy.  Regarding the claimed hernia disability, the Veteran has indicated that he had previously suffered from hernias which were repaired with mesh.  He contends that the mesh that controlled the lining of the stomach for the hernia moved during the prostatectomy surgery, and as a result his hernia has returned.  As regards the claim for a bladder disability, the Veteran contends that the VA physicians who performed the operation were careless and made a mistake in cutting the nerve that controls the bladder.  

In November 2011, the Board remanded the Section 1151 claims to the RO  to obtain medical opinions concerning his claimed hernia and bladder disabilities.  The physicians were directed to clearly identify all current bladder and hernia disability/ies.  Then, for each such diagnosed disability, the physician was asked to render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of the January 15, 2004, radical retro pubic prostatectomy.  If so, he or she was to also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In February 2012, the Veteran underwent a VA examination in connection with his claimed disabilities.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed, in pertinent part, urinary incontinence.  She stated that this condition was noted as a potential complication as discussed with the Veteran prior to his signature on the surgical consent form.  The examiner opined that the disability is a known possible complication of the radial retro pubic prostatectomy and the proximate cause of such additional disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  

In August 2012, the Veteran underwent another VA examination (by the same examiner who authored the February 2012 examination report) for the purpose of determining whether he has a current hernia disability and, if so, the relationship, if any, between this disability and his January 2004 surgery.  

The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  (The Board notes that the examiner addressed the etiology question under the direct service connection section of the examination report, which asks the examiner to choose the statement that most closely approximates her etiology opinion.  The examiner's rationale clearly reflects that she was addressing the question of whether there was a relationship between a hernia and the January 2004 surgery pursuant to Section 1151.)

The examiner explained that the surgical report was reviewed and notes the incision was midline and did not involve the right inguinal region.  The remainder of the surgical operative report was negative for any involvement or disturbance of previous right inguinal hernia repair.  Subsequent medical notes, including Urology notes, are all negative for any complaints of right inguinal hernia recurrence of pain.  The examiner found no evidence of any relationship between his midline scar from his prostatectomy and his complaints (which were not reproducible on that day's examination or reflected in any notes in the Veteran's medical records) of mild self-limited episodic discomfort in the area of right inguinal hernia repair that predated his prostatectomy.  The examiner found no current hernias and, therefore, the remaining questions were inapplicable. 

The examiner found that the Veteran had had a hernia condition, but noted that he had had an inguinal hernia in 1990 and 1992.  The Veteran reported that he had a left inguinal hernia repair in 1990 at a private hospital with no residuals.  He noted that right inguinal hernia discomfort began in the early 1990s with a repair done in 1992 at a private hospital.  The hernia recurred in the right inguinal area several weeks after his prostatectomy in 2004.  Since that time, the Veteran stated that he intermittently has mild discomfort in the area, and he is able to reduce it by himself with resolution of the discomfort.  

No hernia was detected on the right or left side on examination.  There was no indication for a supporting belt.  There was no true hernia protrusion on the right.  Other than scarring, the Veteran had no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  There were no significant test findings and/or results.  

The Veteran stated that he sometimes notes mild outpouching in the area of the right inguinal hernia repair.  However, the examiner found no evidence of hernia recurrence even with increasing intra-abdominal pressure maneuver on examination.  No mention of right or left hernia discomfort was noted in any of his VA medical records.  There was no tenderness over hernia scars, on either the right or the left, on examination.  

As the VA examiner provided detailed opinions, based on her review of the claims file and examination and interview of the Veteran, the Board finds that these opinions-that the Veteran's urinary incontinence was a known possible complication of the radial retro pubic prostatectomy and the proximate cause was not carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and that the Veteran does not have a current hernia disability-are probative of the bladder and hernia disability questions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the only competent, persuasive opinion to address the Section 1151 claims weighs against the claims, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical opinion that, in fact, supports either claim.  

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to  establish the Veteran's entitlement to compensation under Section 1151 for bladder and hernia disabilities on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions in this regard have no probative value.

As a final note, the Board points out that, given the initial April 2008 adjudication of the claims involving the disabilities under consideration as claims for service connection, consideration has also been given to whether direct or secondary service connection for wither disability under consideration is warranted.

In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

With respect to the hernia claim, the most probative evidence of record weighs against finding that the Veteran has a current hernia disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have a hernia disability upon which to predicate a grant of service connection, there can be no valid claim for service connection-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the bladder disability claim, the Board notes that there is no evidence of urinary incontinence prior to the January 2004 surgery.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., at least 45 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the competent and probative medical evidence of record has attributed his urinary incontinence to the January 2004 surgery.  Therefore, service connection for a bladder disability, is not warranted.  Furthermore. in view of the Board's denial of service connection for prostate cancer in November 2011, there is no legal basis for the award of secondary service connection for a bladder disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board finds that the claims involving bladder and hernia disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hernia disability as a result of radical retro pubic prostatectomy performed at a VA medical facility on January 15, 2004, is denied.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for bladder disability, including residual incontinence, as a result of radical retro pubic prostatectomy performed at a VA medical facility on January 15, 2004, is denied.

Service connection for a hernia disability is denied.

Service connection for a bladder disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


